DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Reference Number Not in Specification
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 
Element 23.  Draw. dated Mar. 12, 2019 (“Draw.”) Figs. 1–2. 
Corrected Drawings Required
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12–19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites:
“12. The room air purifier of claim 20 wherein the opening is on a side of the body, the frame is removably mounted to the body to cover the opening, and the nonwoven fabric portion covers the frame.” Emphasis added. 

Claim 12 is indefinite because it is inconsistent with independent claim 20.  Claim 20 states that the frame partially defines an opening, and a panel is configured to cover the opening.  Claim 12 contradicts this by saying that the frame covers the opening.  Therefore, it is unclear whether the panel or the frame is the element covering the opening.  Also, the frame cannot define the opening and cover the opening simultaneously, and therefore claim 12 is indefinite.
For the purpose of examination, claim 12 is interpreted as:
“12. The room air purifier of claim 20 wherein the opening is on a side of the body, the panel is removably mounted to the body to cover the opening, and the nonwoven fabric portion covers the frame.”

Claims 13–19 are rejected for the same reason as it depends from claim 12. 
For the purpose of examination, claim 14 is interpreted as: 
“14. The room air purifier of claim 12 wherein the opening is surrounded by a jamb in a recess of the body and the panel is mounted to the jamb to create an infinity background.”

Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2–8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites:
“2. The room air purifier of claim 20 wherein the opening opposes the set of legs and is covered by a top configured to look like a tabletop.” Emphasis added. 

Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation of both the “panel” in claim 20 and the “top” in claim 2 cover the opening in the application as filed. MPEP. 2163.04(Ⅰ). The embodiment of Figs. 1–11 is the only embodiment illustrating the opening being located at the top of the air purifier, while being covered with a panel.  In this embodiment, a single top panel 12 covers the opening 21.  Spec. dated Mar. 12, 2019 (“Spec.”) Figs. 1–11, [0037].  Claim 2 (which depends from claim 20) requires two separate elements that cover the opening because 

    PNG
    media_image1.png
    839
    667
    media_image1.png
    Greyscale

For the purpose of examination, claim 2 is interpreted as:
“2. The room air purifier of claim 20 wherein the opening opposes the set of legs and is covered by a panel configured to look like a tabletop.”

Claims 3–8 are rejected for the same reasons as it depends from claim 2. 
For the purpose of examination, the limitation “top” is replaced by “panel” in those claims.
Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9 and 19–20 are rejected under 35 U.S.C. 103 as being obvious over Jang et al., KR 2004 0056152 (“Jang”)1 in view of Hughes, US 2015/0096216 (“Hughes”) and Anderson et al., US 4,100,324 (“Anderson”). Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Jang in view of Hughes, Anderson and Keuls, US 3,474,598 (“Keuls”). Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Jang in view of Hughes, Anderson and Zhu et al., US 2018/0311998 (“Zhu”). Claims 12–16 is rejected under 35 U.S.C. 103 as being obvious over Jang in view of Hughes, Anderson and Gogiberidze et al., US 2013/0190157 (“Gogiberidze”). Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Jang in view of Hughes, Anderson, Gogiberidze and Maletich et al., US 2018/0154297 (“Maletich”). Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Jang in view of Hughes, Anderson, Gogiberidze and Zhu et al., US 2018/0311998 (“Zhu”). 
Claim 20 
Jang teaches an air purifier comprising a main body 10 (i.e., the “body”) having a frame (i.e., the side wall of lower case 20), which partially defines an interior chamber. Jang Figs. 2–3, p. 2. Jang also teaches an opening on the upper side of lower case 20. Id. at Fig. 2, p. 2. Additionally, Jang teaches a purification mechanism comprising filter unit 40 and a blower 50, which is located in the interior chamber of main body 10 and in fluid communication through lower case 20 with an exterior of main body 10. Id. at Fig. 2, p. 2. Jang’s filter unit 40 includes a plurality of filters 42, 43 and 44. Id. at Fig. 2, p. 2. Jang’s air purifier further includes a panel (i.e., the bottom surface of blower case 51, id. at Fig. 2, p. 3) configured to removably mount to body 10 and cover the opening to the interior chamber. Id. at Fig. 4, p. 3. Jang further discloses a base (i.e., bottom surface of lower case 20 id. at Fig. 3, p. 2) mounted to lower case 20 and a plurality of legs 22. 
Jang does not disclose its bottom surface of lower case 20 (i.e., the base) has a plurality of sockets projecting from the base. Jang also does not disclose that each leg is mounted to a respective socket. Jang further does not disclose a nonwoven fabric portion covering at least part of the body. Additionally, Jang does not disclose the plurality of sockets project from the base at an angle away from a central axis of the body. 
For the limitations of “a plurality of sockets projecting from the base,” “each leg is mounted to a respective socket,” and “the plurality of sockets project from the base at an angle away from a central axis of the body,” in the analogous art of table top assemblies, Hughes discloses a plurality of sockets 16 each engaging with one of leg assemblies 14, 15 and projecting from table top 12 at an angle away from the central axis. Hughes Fig. 1, [0018] and [0015]. Hughes further discloses that its leg assemblies can be moved to a store position and thus making the table top assembly 10 portable. Id. at Fig. 6, [0004]. It would have been obvious to 
For the limitation of “nonwoven fabric portion covering at least part of the body,” since Jang’s air purifier operates as a table, and therefore it would have been obvious to provide a table cloth on the top surface of Jang’s air purifier for decoration purposes.  It would have been obvious for the table cloth to be made of a nonwoven fabric because Anderson teaches that table cloths can be made of such material.  Anderson col. 11, ll. 30–32. Additionally, it is well within the ambit of one of ordinary skill in the art to arrange the table cloth to cover part of the body so that it does not block access to Jang’s operational panel 33. Jang Fig. 2, p. 3.

    PNG
    media_image2.png
    625
    1110
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    776
    1084
    media_image3.png
    Greyscale


Claim 9 requires that the room air purifier of claim 20, further comprising a power panel on the body.
Jang discloses an operational panel 33 (i.e., the “power panel,”) on the top side of upper case 30. Jang Fig. 2, p. 3. 
Claim 10 requires that for the room air purifier of claim 20, each leg of the set of legs has an elastomeric cap.
Jang does not disclose each set of legs 22 of its air purifier has an elastomeric cap. 
In the analogous art of air purifiers, Keuls discloses a plurality of rubber grommets 56 arranged to correspond to the legs 59 of air purifier and humidifier 10. Keuls Fig. 2, col. 3, ll. 31–34. Keuls further discloses that the rubber grommets are configured to dampen any vibrations caused by air flowing within the purifier 10. Id. at Fig. 2, col. 3, ll. 34–37. It would have been 
Claim 11 requires that for the room air purifier of claim 20, each leg of the set of legs is covered by a hydrographic sleeve.
Jang does not discloses that its legs 22 is covered by a hydrographic sleeve. 
In the analogous art of table leg covers, Zhu discloses a metal sheet that can be applied to table legs. Zhu Fig. 1, [0020].  Zhu discloses that its metal sheet has the advantages of diversified grain, strong bumpy texture and cost effective. Id. at Fig. 1, [0020]. It would have been obvious to apply Zhu’s metal sheet on Jang’s legs 22 for strong bumpy texture, diversified grain and effective cost. As for the limitation of “hydrographic,” which is defined as “of or relating to the characteristic features (such as flow or depth) of bodies of water,” this limitation does not patentably distinguish the claimed invention from the prior art because “hydrographic” is a matter relating to ornamentation only and have no mechanical function. MPEP 2144.04(I).
Claim 12 requires that for the room air purifier of claim 20, the opening is on a side of the body, the panel is removably mounted to the body to cover the opening, and the nonwoven fabric portion covers the frame. 
Jang discloses that its opening is on the top side of the lower case 20. Jang Fig. 2, p. 2. Jang also discloses that its bottom surface of blower case 51 (i.e., the panel) is removably mounted to the lower case 20 to cover the opening. Jang Fig. 2, p. 2–3. 
Jang as modified in claim 20 does not disclose its table cloth covers Jang’s side wall of lower case 20. 
In the analogous art of table cloth, Gogiberidze discloses a table cloth 5 having fastening element 6 that is folded toward the side of table. Gogiberidze Fig. 28, [0080]. It would have been 
Claim 13 requires that for the room air purifier of claim 12, the purification mechanism is configured to generate an inflow through the frame and an outflow through a top of the body.
Jang’s air purifier generates an inflow via air intake 21 through the side wall of lower case 20 and an outflow through air discharge port 31, which is located on Jang’s upper case 30 (i.e., top of the body). Jang Fig. 3, p. 2–3. 
Claim 14 requires that for the room air purifier of claim 12 wherein the opening is surrounded by a jamb in a recess of the body and the panel is mounted to the jamb to create an infinity background.
Jang discloses a pair of guide rail 23 (i.e., jamb) in a recess of the lower case 20. Jang Fig. 2, p. 2. Jang also discloses that its bottom surface of blower case 51 (i.e., the panel) is mounted to its guide rail 23 when closed and creating a rectangular surface, which is the infinity background as the rectangular shape is closed and forms an infinite loop. Id. at Fig. 2, p. 2. 
Claim 15 requires that the room air purifier of claim 14, further comprising a user interface in the body over the recess. 
Jang discloses its air purifier comprises an operational panel 33 (i.e., the “user interface,”) on the top side of upper case 30, which is over the recess located inside the lower case 20. Jang Fig. 2, p. 3. 
Claim 16 
Jang’s purification mechanism comprises a pre-filter 42 (i.e., “first filter,”) configured to adsorb particulates and a filter 43 (i.e., “second filter”) Jang, Fig. 3, p. 2. While Jang does not disclose its second filter 43 is configured to absorb gases, this limitation does not receive patentable weight because it describes the intended use rather than the structure of the apparatus, MPEP 2114(II).
Claim 17 requires that the room air purifier of claim 16, further comprising a particulate matter sensor and a gas or volatile organic compounds sensor.
Jang does not disclose a particulate matter sensor or a volatile organic compounds sensor.
However, in the analogous art of air purifiers, Maletich discloses an air purifier 104 with sensing device 108, which includes Volatile Organic Compound (VOC) and particle sensors. Maletich Figs. 1 and 3, [0046]. Maletich further discloses that its sensors 108 are used to monitor and control the operation of the air purification system to pin point more accurately of performance anomalies of the air purifying system. Id. at [0002]. It would have been obvious to include Maletich’s sensing device 108 in Jang’s air purifier to provide this benefit.
Claim 18 requires that for the room air purifier of claim 12, each leg of the set of legs is covered by a hydrographic sleeve.
Jang does not discloses that its legs 22 is covered by a hydrographic sleeve. 
In the analogous art of table leg covers, Zhu discloses a metal sheet that can be applied to table legs. Zhu Fig. 1, [0020].  Zhu discloses that its metal sheet has the advantages of diversified grain, strong bumpy texture and cost effective. Id. at Fig. 1, [0020]. It would have been obvious to apply Zhu’s metal sheet on Jang’s legs 22 for strong bumpy texture, diversified grain and effective cost. As for the limitation of “hydrographic,” which is defined as “of or relating to the characteristic features (such as flow or depth) of bodies of water,” this limitation does not 
Claim 19 requires that the room air purifier of claim 12, further comprising a power panel on the body.
Jang discloses an operational panel 33 (i.e., the “power panel,”) on the top side of upper case 30. Jang Fig. 2, p. 3. 
Claim Rejections - 35 USC §103

Claims 2, 5–7 and 20 are rejected under 35 U.S.C. 103 as being obvious over Jang et al., KR 2004 0056152 (“Jang”)2 in view of Hughes, US 2015/0096216 (“Hughes”) and Anderson et al., US 4,100,324 (“Anderson”). Claims 3–4 are rejected under 35 U.S.C. 103 as being obvious over Jang in view of Hughes, Anderson and Chacon et al., US 2008/0045327 (“Chacon”). Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Jang in view of Hughes, Anderson and Maletich et al., US 2018/0154297 (“Maletich”). Claims 9 is rejected under 35 U.S.C. 103 as being obvious over Jang in view of Hughes, Anderson and Pectol, US 9,681,747 (“Pectol”). Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Jang in view of Hughes, Anderson and Keuls, US 3,474,598 (“Keuls”). Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Jang in view of Hughes, Anderson and Zhu et al., US 2018/0311998 (“Zhu”). Claims 12–16 are rejected under 35 U.S.C. 103 as being obvious over Jang in view of Hughes, Anderson and Gogiberidze et al., US 2013/0190157 (“Gogiberidze”). Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Jang in view of Hughes, Anderson, Gogiberidze and Maletich. Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Jang in view of Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Jang in view of Hughes, Anderson, Gogiberidze and Pectol.
Claim 20 requires that a room air purifier, comprising a body having a frame at least partially defining an interior chamber and an opening to the interior chamber. A purification mechanism is in the interior chamber in fluid communication through the frame with an exterior of the body. The purification mechanism includes at least one filter and at least one blower. A panel configured to removably mount to the body and covers the opening to the interior chamber. A base mounted to the body with the base having a plurality of sockets projecting from the base. A set of legs and each leg of the set of legs being mounted to a respective socket. A nonwoven fabric portion covers at least part of the body. The plurality of sockets project from the base at an angle away from a central axis of the body, and each leg of the set of legs is mounted to a respective socket.
Jang teaches an air purifier comprising a main body 10 (i.e., the “body”) having a frame (i.e., the side wall of lower case 20), which partially defines an interior chamber. Jang Figs. 2–3, p. 2. Jang also teaches an opening on the upper side of lower case 20. Id. at Fig. 2, p. 2. Additionally, Jang teaches a purification mechanism comprising filter unit 40 and a blower 50, which is located in the interior chamber of main body 10 and in fluid communication through lower case 20 with an exterior of main body 10. Id. at Fig. 2, p. 2. Jang’s filter unit 40 includes a plurality of filters 42, 43 and 44. Id. at Fig. 2, p. 2. Jang’s air purifier further includes a panel (i.e., operational panel 33) configured to removably mount to body 10 and cover the opening to the interior chamber. Id. at Fig. 2, p. 3. Jang further discloses a base (i.e., bottom surface of lower case 20 id.
Jang does not disclose its bottom surface of lower case 20 (i.e., the base) has a plurality of sockets projecting from the base. Jang also does not disclose that each leg is mounted to a respective socket. Jang further does not disclose a nonwoven fabric portion covering at least part of the body. Additionally, Jang does not disclose the plurality of sockets project from the base at an angle away from a central axis of the body. 
For the limitations of “a plurality of sockets projecting from the base,” “each leg is mounted to a respective socket,” and “the plurality of sockets project from the base at an angle away from a central axis of the body,” in the analogous art of table top assemblies, Hughes discloses a plurality of sockets 16 each engaging with one of leg assemblies 14, 15 and projecting from table top 12 at an angle away from the central axis. Hughes Fig. 1, [0018] and [0015]. Hughes further discloses that its leg assemblies can be moved to a store position and thus making the table top assembly 10 portable. Id. at Fig. 6, [0004]. It would have been obvious to include Hughes leg assembly 14, 15 and sockets 16 at Jang’s bottom surface of lower case 20 so that Jang’s air purifier can be made portable. 
For the limitation of “nonwoven fabric portion covering at least part of the body,” since Jang’s air purifier operates as a table, and therefore it would have been obvious to provide a table cloth on the top surface of Jang’s air purifier for decoration purposes.  It would have been obvious for the table cloth to be made of a nonwoven fabric because Anderson teaches that table cloths can be made of such material.  Anderson col. 11, ll. 30–32. Additionally, it is well within the ambit of one of ordinary skill in the art to arrange the table cloth to cover part of the body so that it does not block access to Jang’s operational panel 33. Jang Fig. 2, p. 3.

    PNG
    media_image4.png
    625
    1110
    media_image4.png
    Greyscale


    PNG
    media_image3.png
    776
    1084
    media_image3.png
    Greyscale

Claim 2 
Jang discloses that its opening to the interior chamber opposes its legs 22, and is covered by panel 33. Jang Fig. 2, p. 3. The limitation of “the panel configured to look like a tabletop” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II). 
Claim 3 requires that the room air purifier of claim 2, further comprising a bezel at the top of the opening configured to receive the panel when the panel covers the opening. Claim 4 requires that for the room air purifier of claim 2, the opening and the panel are generally square so that the top can be mounted to the body to cover the opening regardless of an orientation of the top. 
Jang does not explicitly disclose a bezel at the top of the opening configured to receive the panel when the panel covers the opening. Jang also does not disclose that its opening and panel 33 are square.
In the analogous art of panel assemblies, Chacon discloses a detachable bezel 130 surrounding panel 120. Chacon Fig. 1, [0017]. Chacon further discloses that the detachable bezel 130 enables the panel 120 to be easily assembled and disassembled from the remaining components of the unit, which allows for use of quick-disconnect hardware to achieve rapid disconnection of components prior to shipping, or rapid connection upon receipt. Chacon Fig. 1, [0035]. It would have been obvious to include Chacon’s detachable bezel 130 around Jang’s opening to so that Jang’s panel 33 could be easily attached and detached for rapid disconnection of components prior to shipping, or rapid connection upon receipt. It would also have been obvious to modify Jang’s panel 33 to be square so that it fits in Chacon’s detachable bezel 130, which has a square shape. Chacon Fig. 1.
Claim 5 requires that the room air purifier of claim 2, further comprising a user interface on one side of the panel. 
Jang’s operational panel 33 has a plurality of operation buttons (i.e., user interface) on the top of panel 33. Jang Fig. 2, p. 3. 
Claim 6 requires that for the room air purifier of claim 2, the purification mechanism is configured to generate an inflow through one side of the body and an outflow through another side of the body. 
Jang discloses a purification mechanism where air is sucked into the lower case 20 via an air inlet 21 located at the bottom side of lower case 20 and exits via Jang’s air discharge port 31, which is located on the upper case 30.  Jang Fig. 2, p. 2–3. 
Claim 7 requires that for the room air purifier of claim 2, the purification mechanism comprises a first filter configured to absorb particulates and a second filter configured to absorb gases. 
Jang’s purification mechanism comprises a pre-filter 42 (i.e., “first filter,”) configured to adsorb particulates and a filter 43 (i.e., “second filter”) Jang Fig. 3, p. 2. While Jang does not discloses its second filter 43 is configured to absorb gases, this limitation does not receive patentable weight because it describes the intended use rather than the structure of the apparatus. MPEP 2114(II).
Claim 8 requires that the room air purifier of claim 7, further comprising a particulate matter sensor and a volatile organic compounds sensor.
Jang does not disclose a particulate matter sensor or a volatile organic compounds sensor.
However, in the analogous art of air purifiers, Maletich discloses an air purifier 104 with sensing device 108, which includes Volatile Organic Compound (VOC) and particle sensors. Id. at [0002]. It would have been obvious to include Maletich’s sensing device 108 in Jang’s air purifier to provide this benefit. 
Claim 9 requires that the room air purifier of claim 20, further comprising a power panel on the body.
Jang does not disclose its air purifier comprises a power panel. 
In the analogous art of table top assemblies, Pectol discloses a table top 18 with power outlet 14. It would have been obvious to modify Jang’s table air purifier to include power outlet 14 for easy access to power. 
Claim 10 requires that for the room air purifier of claim 20, each leg of the set of legs has an elastomeric cap.
Jang does not disclose each set of legs 22 of its air purifier has an elastomeric cap. 
In the analogous art of air purifiers, Keuls discloses a plurality of rubber grommets 56 arranged to correspond to the legs 59 of air purifier and humidifier 10. Keuls Fig. 2, col. 3, ll. 31–34. Keuls further discloses that the rubber grommets are configured to dampen any vibrations caused by air flowing within the purifier 10. Id. at Fig. 2, col. 3, ll. 34–37. It would have been obvious to include Keul’s rubber grommet (i.e., elastomeric cap) at the end of Jang’s legs 22 to dampen any vibrations caused by air flowing within the purifier 10. 
Claim 11 requires that for the room air purifier of claim 20, each leg of the set of legs is covered by a hydrographic sleeve.
Jang does not discloses that its legs 22 is covered by a hydrographic sleeve. 
In the analogous art of table leg covers, Zhu discloses a metal sheet that can be applied to table legs. Zhu Fig. 1, [0020].  Zhu discloses that its metal sheet has the advantages of diversified grain, strong bumpy texture and cost effective. Id. at Fig. 1, [0020]. It would have been obvious to apply Zhu’s metal sheet on Jang’s legs 22 for strong bumpy texture, diversified grain and effective cost. As for the limitation of “hydrographic,” which is defined as “of or relating to the characteristic features (such as flow or depth) of bodies of water,” this limitation does not patentably distinguish the claimed invention from the prior art because “hydrographic” is a matter relating to ornamentation only and have no mechanical function. MPEP 2144.04(I).
Claim 12 requires that for the room air purifier of claim 20, the opening is on a side of the body, the panel is removably mounted to the body to cover the opening, and the nonwoven fabric portion covers the frame. 
Jang discloses that its opening is on the top side of the lower case 20. Jang Fig. 2, p. 2. Jang also discloses that its bottom surface of blower case 51 (i.e., the panel) is removably mounted to the lower case 20 to cover the opening. Jang Fig. 2, p. 2–3. 
Jang as modified in claim 20 does not disclose its table cloth covers Jang’s side wall of lower case 20. 
In the analogous art of table cloth, Gogiberidze discloses a table cloth 5 having fastening element 6 that is folded toward the side of table. Gogiberidze Fig. 28, [0080]. It would have been obvious to include Gogiberidze’s fastening element 6 in modified Jang’s table cloth to keep the table cloth in place. With this modification, modified Jang’s table cloth will cover Jang’s side wall of the lower case 20, i.e., the frame. 
Claim 13 
Jang’s air purifier generates an inflow via air intake 21 through the side wall of lower case 20 and an outflow through air discharge port 31, which is located on Jang’s upper case 30 (i.e., top of the body). Jang Fig. 3, p. 2–3. 
Claim 14 requires that for the room air purifier of claim 12 wherein the opening is surrounded by a jamb in a recess of the body and the panel is mounted to the jamb to create an infinity background.
The circumferential surrounding of the opening is the jamb, which is in a recess of the body 10 and the panel 33 is mounted to the jamb. The panel 33 creates a rectangular surface when mounted to the jamb, which is infinite background as the rectangular shape is closed and forms an infinite loop. Id. at Fig. 2, p. 3. It would have been obvious for Jang’s panel 33 to be sitting in a recess because the panel comprise electric circuits which is connected to the blower and other components in the air purifier to control the operation. The recess is necessary to accommodate the electric circuits as well as the electric board inside panel 33. 
Claim 15 requires that the room air purifier of claim 14, further comprising a user interface in the body over the recess. 
Jang’s operational panel 33 has a plurality of operation buttons (i.e., user interface) on the top of panel 33. The panel is over the recess as described in claim 14. Jang Fig. 2, p. 3. 
Claim 16 requires that for the room air purifier of claim 12, the purification mechanism comprises a first filter configured to absorb particulates and a second filter configured to absorb gases.
Jang’s purification mechanism comprises a pre-filter 42 (i.e., “first filter,”) configured to adsorb particulates and a filter 43 (i.e., “second filter”) Jang Fig. 3, p. 2. While Jang does not disclose its second filter 43 is configured to absorb gases, this limitation does not receive 
Claim 17 requires that the room air purifier of claim 16, further comprising a particulate matter sensor and a gas or volatile organic compounds sensor.
Jang does not disclose a particulate matter sensor or a volatile organic compounds sensor.
However, in the analogous art of air purifiers, Maletich discloses an air purifier 104 with sensing device 108, which includes Volatile Organic Compound (VOC) and particle sensors. Maletich Figs. 1 and 3, [0046]. Maletich further discloses that its sensors 108 are used to monitor and control the operation of the air purification system to pin point more accurately of performance anomalies of the air purifying system. Id. at [0002]. It would have been obvious to include Maletich’s sensing device 108 in Jang’s air purifier to provide this benefit.
Claim 18 requires that for the room air purifier of claim 12, each leg of the set of legs is covered by a hydrographic sleeve.
Jang does not discloses that its legs 22 is covered by a hydrographic sleeve. 
In the analogous art of table leg covers, Zhu discloses a metal sheet that can be applied to table legs. Zhu Fig. 1, [0020].  Zhu discloses that its metal sheet has the advantages of diversified grain, strong bumpy texture and cost effective. Id.
Claim 19 requires that the room air purifier of claim 12, further comprising a power panel on the body.
Jang does not disclose its room air purifier comprises a power panel. 
In the analogous art of table top assemblies, Pectol discloses a table top 18 with power outlet 14. It would have been obvious to modify Jang’s table air purifier to include power outlet 14 for easy access to power. 
Election/Restrictions
Applicant’s election with traverse of Claim 2–20 is acknowledged. Applicant’s Rem. filed on Feb. 04, 2021 (“Applicant Rem.”) 8. Applicant timely traversed the restriction (election) requirement in the Applicant Rem.
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Claims 2–20, drawn to a room air purifier, classified in B01D46/10.
Ⅱ. Claim 21, drawn to a room air purifier, classified in B01D46/0009.
The inventions are independent or distinct, each from the other because:
Inventions Ⅰ and Ⅱ are directed to related room air purifiers. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed can have a materially different mode of operation and effect on another. Invention Ⅰ requires a plurality of sockets projecting from the base and a plurality of legs with each legs being mounted to a respective socket.  This limitation 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries. 
In summary, Invention II requires that the nonwoven fabric portion acts a filter because the blower generates inflow through the fabric, which is not the case in Invention I.  And in Invention I, the specific leg/socket configuration requires using keywords that would not be needed for searching Invention II.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments 
Election/Restriction
Applicant’s election with traverse of Group Ⅱ, claims 2–20 is acknowledged. Applicant Rem. 8. The traversal is on the grounds that there is no demonstrative search and examination burden as for “electronic searching, the classification of the claims bears little resemblance to the search logic and there are no examples of different search queries that would be required.” Id. at 2–3.  Additionally, the applicant argues that since claims 2–20 and claim 21 contains common linking elements, there is no search burden on the examiner. Id. at 2–3. 
This is not found persuasive for the reasons stated below:
For applicant’s arguments of that “there are no examples of different search queries that would be required,” the examiner respectfully disagree. As described in Election/Restriction Section, since claims 2–20 and claim 21 have a materially different design, are mutually exclusive, and are not obvious variants, their search queries will be different. For example, claims 2–20 requires search queries bearing keywords such as “socket,” which is not required for claim 21. Additionally, claim 21 requires search quires bearing the keywords such as “inflow through the nonwoven fabric portion” or “furniture,” which is not required by claims 2–20.  
For applicant’s arguments of that “since claims 2–20 and claim 21 contains common linking elements, there is no search burden on the examiner,” the examiner respectfully disagree. Although claim 2–20 and claim 21 share common linking elements, it does negate the fact that the two inventions contain mutually exclusive features that does not overlap in scope and have a materially different design, as illustrated in the Election/Restriction Section. 
The examiner believes that there will be serious search burden because the inventions have acquired a separate status in the art in view of their different classification, their recognized divergent subject matter and their different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
The requirement is still deemed proper and is therefore made FINAL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Jang reference is the 9-page Foreign Reference dated Aug. 03, 2020. A copy of Jang’s machine translation is provided with the office action. The examiner relies on the original document for the figures and the machine translation for the text.
        2 The Jang reference is the 9-page Foreign Reference dated Aug. 03, 2020. A copy of Jang’s machine translation is provided with the office action. The examiner relies on the original document for the figures and the machine translation for the text.